Citation Nr: 1206652	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to April 1967, with subsequent service in the Army National Guard (NG).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in relevant part, denied service connection for bilateral hearing loss.  In a letter dated approximately two weeks later in March 2005, the RO in Chicago, Illinois notified the Veteran of that determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Chicago, Illinois.]

In a May 2009 communication, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2009, he expressed a desire for a videoconference hearing before a VLJ rather than an in-person hearing before a VLJ at the RO.  However, in January 2010, the Veteran withdrew his hearing request.  Indeed, the Veteran failed to respond to the Board's October 2011 written request for clarification of any desire on his part for a hearing.  See October 2011 letter (in which the Board specifically informed the Veteran that, if he failed to respond to its request for clarification of his hearing request, the Board would presume that he did not want a hearing and would proceed accordingly with appellate review of his appeal).  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In June 2010, the Board remanded the Veteran's service connection claim for further evidentiary development.  The VA Appeals Management Center (AMC) in Washington, D.C. continued the previous denial in May 2011, when it issued a supplemental statement of the case (SSOC).  The Veteran's VA claims folder has since been returned to the Board for further appellate proceedings.  As will be discussed below, further review of the record indicates that the Board's directives have not been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this appeal is once again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action on his part is required.
REMAND

In June 2010, the Board remanded the Veteran's claim for service connection for bilateral hearing loss to accord the Veteran a VA examination and to accord the AMC an opportunity to obtain any available outstanding treatment records, including any audiograms conducted during his employment as a factory worker.  A letter from the AMC was sent to the Veteran in July 2010 which requested the requisite information.  Outstanding VA treatment records were subsequently obtained and associated with the claims folder.  However, it appears that the Veteran was unable to provide information which would enable VA to obtain the outstanding audiograms completed during his employment as a factory worker.  See the VA Form 21-4142 dated July 2010.

Also, pursuant to the Board's June 2010 Remand, the Veteran was afforded a VA audiology examination in August 2010 with an addendum opinion in March 2011.  The August 2010 VA examiner opined that "[r]eview of the C-file revealed hearing tests showing that [the Veteran] entered the military with hearing within normal limits and separated with hearing within normal limits.  This clearly indicates his hearing loss did not occur while in the active military and that it is less likely than not his hearing loss is service connected."  The March 2011 addendum opinion addressed the issue of aggravation:  "[t]he Veteran had a pre-existing hearing loss upon entrance into the National Guard in 1986.  He worked as a cook so noise exposure is not conceded.  He worked concurrently at a factory as a punch press operator with question as to whether or not hearing protection was worn."  The addendum opinion continued, "[w]ith no evidence in the c-file to confirm the Veteran did anything else other than act as a cook, which in itself is not a noisy occupation, it is my opinion that it is less likely than not that the Veteran's hearing loss was aggravated beyond normal progression by his time in the National Guard."

Critically, in the June 2010 Remand, the Board specifically indicated that "in its review of the claims file, it had found that the Veteran served as a combat engineer during his NG service.  See Letter of Instruction, July 1987.  Thus, his exposure to loud noise while serving in this MOS [military occupational specialty] during his NG service" was conceded.  Accordingly, the March 2011 addendum opinion is inadequate in that the examiner failed to acknowledge or address the Veteran's presumed exposure to loud noise while performing his NG service.

In Stegall, supra, the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA medical practitioner with appropriate expertise to review the Veteran's VA claims folder including a copy of this Remand and provide an opinion, with supporting rationale, as to whether the Veteran's bilateral hearing loss disability, which pre-existed his entrance into NG service in 1986, was clearly and unmistakably aggravated (permanently worsened beyond its natural progression) by such NG service.  If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA medical practitioner should be provided.  If the VA medical practitioner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

2. Thereafter, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  Then, the case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

